Citation Nr: 1636261	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  13-19 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 70 percent for service-connected depression.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In February 2016, the Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

Regarding the issue of an increased initial rating for depression, the Veteran asserted at the Board hearing that he has symptoms that warrant a rating higher than 70 percent.  He was last afforded a VA psychiatric examination in March 2010.  VA treatment records suggest that his depression may have worsened since the last VA examination.  See, e.g., April 9, 2015, VA treatment record.  Therefore, the Board finds it necessary to remand the claim for a new VA examination in order to assess the current state of his depression.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Regarding the TDIU issue, the Veteran is currently service-connected for the following disabilities: depression and status post left epididymectomy with residuals of erectile dysfunction, chronic epididymitis, and prostate hypertrophy.  The ratings combine to be 90 percent disabling, and thus, he meets the rating requirements for a schedular TDIU.  See 38 C.F.R. § 4.16(a) (2015).

Although the record contains the March 2010 VA psychiatric examination, in addition to March 2010 and November 2011 VA examinations addressing the service-connected epididymitis, the opinions regarding the respective disabilities' effect on the Veteran's employability are inconsistent.  Specifically, the examiners who provided opinions in the epididymitis examinations reported that such disability did not affect the Veteran's ability to work.  However, the psychiatric examiner stated that the Veteran reported incontinence (which has been associated with the service-connected epididymitis) that affected his ability to work as a truck driver and diesel mechanic.  Additionally, the Veteran asserted at the Board hearing that he had work problems due to his depression.  As such, the Board finds it necessary to remand the claim for a "combined effects" medical opinion that takes into account the current severity of the Veteran's service-connected disabilities.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376 (2013) (combined effects opinion not required per se, but may be necessary to sufficiently address a TDIU claim).

Additionally, it appears that the Veteran's claims file is incomplete, and thus, any missing records should be located on remand.

In light of the remand, any relevant VA medical records should also be requested.  38 U.S.C.A. § 5103A (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have treated his depression and status post left epididymectomy with residuals of erectile dysfunction, chronic epididymitis, and prostate hypertrophy.  After securing any necessary releases, request any records identified which are not duplicates of those contained in the claims file.

2.  Any records missing from the claims file should be located and associated with the Veteran's file.  If any requested records are unavailable, then the file should be annotated as such, and the Veteran should be so notified.

3.  After associating the above records, if any, with the claims file, schedule the Veteran for a VA examination to determine the current level of severity of his service-connected depression.  The claims file must be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported.

The Veteran is currently service connected for: depression (70 percent) and status post left epididymectomy with residuals of erectile dysfunction, chronic epididymitis, and prostate hypertrophy (60 percent).

The examiner should also provide an opinion regarding the "combined effects" of his service-connected disabilities on the Veteran's ability to secure or follow a gainful occupation.  In proffering an opinion, the examiner should review the claims file and take into consideration the Veteran's level of education, special training, and previous work experience, but not age or any impairment caused by nonservice-connected disabilities.  All opinions expressed should be accompanied by supporting rationale.

4.  After the development requested above has been completed to the extent possible, and any additional development deemed necessary is accomplished, reajudicate the appeal.  If the benefits sought on appeal remain denied, furnish the Veteran and his representative a supplemental statement of the case and give them an opportunity to respond .  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

